Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s)  1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Furukawa et al (US 2007/0215874 A1)(“Furukawa”).
Furukawa disclose a method including forming a first mandrel over a target layer over a substrate (para. 0043)
The first mandrel includes a mandrel island connecting a first and a second mandrel strip, as Furukawa discloses the first and second mandrel 12 on a portion of the substrate as shown in Fig. 7 (para. 0050 and 0055)
Forming a first spacer along first and second sidewalls of the mandrel island (para. 0058 and 0059 and claim 8 and Fig. 10),  the first and second mandrel strip (feature 12 in Fig. 7 and also shown in Fig. 10)
Removing the first mandrel (para. 0058-0059) and 
Patterning the target layer, the first spacer remains over the target layer (para. 0058-0059), the first and second mandrel strip are misaligned from one another, as shown in Fig. 12, which shows the etched layer which has the pattern which was etched into the layer from the spacers after the removal of the mandrels.
         Re claim 2:   Furukawa discloses  the first and second mandrel are formed adjacent each other, as shown in Fig. 1 in starting shapes 20 and 22 (Fig. 1 and para. 0045).
          Re claim 3:  Furukawa discloses   the distance between the mandrel strips and the second mandrel are different, as shown in Fig. 6A, as the shapes of the mandrel strips result in different distances between the mandrels.
          Re claim 4:   Furukawa  discloses a third spacer strip of the first spacer is formed along the mandrel island, as shown in Fig. 11, there is a third spacer strip among the spacer strips 44 (para. 0058 and Fig. 11).
           Re claim 5:  Furukawa discloses forming a mask to cover the third spacer strip and patterning a target layer after forming the mask (para. 0052-0054 and Fig. 5, Fig. 6A and Fig. 6B).
          Re claim 6:  Furukawa discloses forming a via, as Furukawa discloses forming contacts 58 (para. 0061).
         Re claim 7:  Furukawa discloses  the second spacer is along a third sidewall and the first and second mandrel strips are misaligned, as shown in Fig. 12 which shows the pattern in the target layer (Fig. 12 and para. 0061).
          Re claim 8:  Furukawa discloses the third spacer trip of the second spacer is along a third sidewall of the mandrel island and includes forming a mask, a third spacer strip of the first spacer is formed along the mandrel island, as shown in Fig. 11, there is a third spacer strip among the spacer strips 44 (para. 0058 and Fig. 11).
                    Re claim 9:  Furukawa discloses forming the first spacer includes forming a ring shaped spacer around the first mandrel including a rounded end and a rounded corner and removing the rounded end of the ring shaped spacer remains, as shown in Fig. 10, the ring shaped spacer 42 (para. 0058-0059), and Fig. 10 shows the corners of the spacers 42 to be rounded.


Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al (US 2007/0215874 A1)(“Furukawa”).
                 Re claim 10:  Furukawa disclose a method including forming a first mandrel over a target layer over a substrate (para. 0043)
The first mandrel includes a mandrel island connecting a first and a second mandrel strip, as Furukawa discloses the first and second mandrel 12 on a portion of the substrate as shown in Fig. 7 (para. 0050 and 0055)
Forming a first spacer along first and second sidewalls of the mandrel island (para. 0058 and 0059 and claim 8 and Fig. 10),  the first and second mandrel strip (feature 12 in Fig. 7 and also shown in Fig. 10)
Removing the first mandrel (para. 0058-0059) and 
Patterning the target layer, the first spacer remains over the target layer (para. 0058-0059), the first and second mandrel strip are misaligned from one another, as shown in Fig. 12, which shows the etched layer which has the pattern which was etched into the layer from the spacers after the removal of the mandrels.
         With respect to the recited length limitations, changes in size, which can include changes in length, are considered obvious (MPEP 2144 .04(IV)(A)).
          Re claim 11:  Furukawa discloses in Fig. 15 (para. 0063) a second mandrel island formed connected to a third mandrel strip, as Furukawa discloses a third mandrel strip and a second mandrel island.  With respect to the recited relative widths,  changes in size, which can include changes in length, are considered obvious (MPEP 2144 .04(IV)(A)).
          Re claim 12:  Furukawa discloses the distance between the mandrel strips and the second mandrel are different, as shown in Fig. 6A, as the shapes of the mandrel strips result in different distances between the mandrels.
With respect to the recited relative widths,  changes in size, which can include changes in distances between the features, are considered obvious (MPEP 2144 .04(IV)(A)).
          Re claim 13: Furukawa discloses  a third spacer strip of the first spacer is formed along the mandrel island, as shown in Fig. 11, there is a third spacer strip among the spacer strips 44 (para. 0058 and Fig. 11).
          Re claim 14:  Furakawa discloses transferring the spacer pattern to the target layer for example in Fig. 12. This step suggests that the mask  layer or photoresist is removed from the spacer prior to transferring the pattern to the target layer, which suggests that the mask layer is removed from the  third spacer layer.
           Re claim 15:  Furukawa discloses forming a mask to cover the third spacer strip and patterning a target layer after forming the mask (para. 0052-0054 and Fig. 5, Fig. 6A and Fig. 6B), which suggests that the mask is formed prior to etching the target layer.
           Re claim 16:  Furukawa discloses forming a mask to cover the third spacer strip and patterning a target layer after forming the mask (para. 0052-0054 and Fig. 5, Fig. 6A and Fig. 6B), which suggests that the mask is formed prior to etching the target layer and that the first and third spacer strips are free from coverage by the mask.
             Re claim 17:  Furukawa discloses in Fig. 13 that a via landing  target layer portion that remains over the substrate has a pattern the same as a pattern of the mask (Fig. 13 and para. 0061-0061).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furukawa et al (US 2007/0215874 A1)(“Furukawa”).
Furukawa disclose a semiconductor structure including a  first mandrel over a target layer over a substrate (para. 0043)
The first mandrel includes a mandrel island connecting a first and a second mandrel strip, as Furukawa discloses the first and second mandrel 12 on a portion of the substrate as shown in Fig. 7 (para. 0050 and 0055)
 a first spacer along first and second sidewalls of the mandrel island (para. 0058 and 0059 and claim 8 and Fig. 10),  the first and second mandrel strip (feature 12 in Fig. 7 and also shown in Fig. 10)
 the first mandrel is removed (para. 0058-0059) and 
 the target layer is patterned using the spacer, as the first spacer remains over the target layer (para. 0058-0059), the first and second mandrel strip are misaligned from one another, as shown in Fig. 12, which shows the etched layer which has the pattern which was etched into the layer from the spacers after the removal of the mandrels.  Furukawa also  discloses the target material may include metal and dielectric (para. 0042).
         Re claim 2:   Furukawa discloses  the first and second mandrel are formed adjacent each other, as shown in Fig. 1 in starting shapes 20 and 22 (Fig. 1 and para. 0045).

              Furukawa discloses forming the first spacer includes forming a ring shaped spacer around the first mandrel including a rounded end and a rounded corner and removing the rounded end of the ring shaped spacer remains, as shown in Fig. 10, the ring shaped spacer 42 (para. 0058-0059), and Fig. 10 shows the corners of the spacers 42 to be rounded.
               Re claim 19:  Furukawa discloses forming the first spacer includes forming a ring shaped spacer around the first mandrel including a rounded end and a rounded corner if viewed from above and removing the rounded end of the ring shaped spacer remains, as shown in Fig. 10, the ring shaped spacer 42 (para. 0058-0059), and Fig. 10 shows the corners of the spacers 42 to be rounded.  Furukawa also discloses for example in Fig. 4 that the rounded corners form obtuse angles.
             Re claim 20:  Furukawa disclose a second rounded corner as shown in Fig. 11, as Fig 11 shows a rounded corner at each end of the spacers if viewed from above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895